91 F.3d 1350
The SPOKANE TRIBE OF INDIANS, Plaintiff-Appellee,v.WASHINGTON STATE, The State of Washington;  Booth Gardner,Governor of the State of Washington;  Ken Eikenberry,Attorney General of the State of Washington;  Franklin L.Miller, Deputy Director of the Washington State GamblingCommission, Defendants-Appellants.The SPOKANE TRIBE OF INDIANS, Plaintiff-Appellant,v.WASHINGTON STATE, The State of Washington;  Booth Gardner,Governor of the State of Washington;  Ken Eikenberry,Attorney General of the State of Washington;  Franklin L.Miller, Deputy Director of the Washington State GamblingCommission, Defendants-Appellees.
Nos. 92-35113, 92-35446.
United States Court of Appeals,Ninth Circuit.
Aug. 6, 1996.

On Remand from the United States Supreme Court.
Before:  GOODWIN, SCHROEDER, and PREGERSON, Circuit Judges.ORDER


1
The Supreme Court's decision in  Washington v. Spokane Tribe of Indians, --- U.S. ----, 116 S.Ct. 1410, 134 L.Ed.2d 537 (1996), vacated and remanded this court's decision, reported at 28 F.3d 991 (9th Cir.1994), for reconsideration in light of  Seminole Tribe of Florida v. Florida, 517 U.S. ----, 116 S.Ct. 1114, 134 L.Ed.2d 252 (1996).  In light of that decision, the decision of the district court dismissing the action against the State of Washington is affirmed.  The decision of the district court to permit the case to go forward against the individual defendants is vacated and the case remanded with instructions to dismiss the action against individual defendants.  The mandate of this court shall issue immediately.